Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrick et al. (Pub No. Us 2012/0249133 A1; hereinafter Friedrick) in view of Rolew et al. (Patent No. US 8,250,910 B2; hereinafter Rolew).

Regarding Claim 1, Friedrick teaches a rotational speed (See Fig. 1-Fig. 4; [001]) sensor arrangement comprising:
a transmitter wheel (14 in fig. 2A; See [0022])  that are spaced apart from one another (each 30 is spaced apart from each other in Fig. 2A);
a sensor (12 in Fig. 2A) with at least two Hall sensor elements (12 in fig. 1B has two element 20a and 20b; [0062]) that form a differential Hall sensor (differential hall sensor in Fig. 4A; See [0022]-[0024]) and that output a Hall signal as a function of the position and/or motion of the signal markers (See [0027]); and
a signal circuit (68 in Fig. 4A) that determines an output signal based on the Hall signal and defines a rotational position (rotational position s interpreted as angle; See [0031], [0037], [0046]) of the transmitter wheel based on the output signal (See [0039]-[0045]);
wherein the wheel have radially extending tooth elements (See tooth in Fig. 2B and Fig. below) with two switching flanks (See Fig. below), and
wherein the two switching flanks converge to a switching edge (See Fig. below).


    PNG
    media_image1.png
    301
    940
    media_image1.png
    Greyscale

Friedrick is silent about wheel that has signal markers; wherein the signal markers have radially extending tooth elements.
Rolew teaches regarding detecting position (See abstract) wheel that has signal markers (wheel marks; See Col. 3, Lines 35-40); wherein the signal markers have radially extending tooth elements (wheel marks are between tooth and tooth gaps; See Col. 3, Lines 35-45).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to the system of Friedrick by using wheel that has signal markers; wherein the signal markers have Rolew; Col. 1, Lines 64-67).
Regarding Claim 2, Friedrick in view of Rolew teaches the rotational speed sensor arrangement according to claim 1. Rolew further teaches wherein the signal markers include gaps that form equal distances between the tooth elements in the circumferential direction (See equal distances gap between the edges of teeth 3 in circumferential direction in Fig. 1 and Fig. below).

    PNG
    media_image2.png
    795
    869
    media_image2.png
    Greyscale

Regarding Claim 3,  Friedrick in view of Rolew teaches the rotational speed sensor arrangement according to claim 1. Rolew further teaches wherein a reference marker is provided that is designed as an additional control tooth element in a gap (See reference marker of the control teeth of Fig. below).

    PNG
    media_image3.png
    617
    888
    media_image3.png
    Greyscale

Regarding Claim 4, Friedrick in view of Rolew teaches the rotational speed sensor arrangement according to claim 1.  Rolew further teaches wherein a reference marker is provided that is designed as a reference gap with an increased distance between two adjacent tooth elements (the control teeth is in increased distance from the other teeth in Fig. below).

    PNG
    media_image3.png
    617
    888
    media_image3.png
    Greyscale

Regarding Claim 5, Friedrick in view of Rolew teaches the rotational speed sensor arrangement according to claim 1. Friedrick further teaches wherein the switching flanks form an angle between 20° and 40° (angle 22.5; See [0018]), or an angle of 30° to one another.
Regarding Claim 8, Friedrick in view of Rolew teaches the rotational speed sensor arrangement according to claim 1, Rolew further teaches wherein he tooth elements are arranged at an angular spacing of 12° (See Fig. 1) but are silent about at an angular spacing of 24° to 36°, or an angular spacing of 30°.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use at an angular spacing of 24° to 36°, or an angular spacing of 30°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 11, Friedrick in view of Rolew teaches the rotational speed sensor arrangement according to claim 1. Friedrick further teaches wherein the sensor device includes at least three Hall sensor elements (42a, 42b and 42c in Fig. 4A; See [0052]), which form a first and a second differential Hall sensor that supply Hall signals that are phase-shifted (See [0064]) differently depending on the direction of rotation of the transmitter wheel and that constitute information on the direction of rotation (See [0065]).
Regarding Claim 12, Friedrick in view of Rolew teaches drive shaft arrangement comprising a rotational speed sensor arrangement according to claim 1. Friedrick further teaches wherein the drive shaft arrangement is a camshaft or a crankshaft (See [0077]).
Regarding Claim 13, Friedrick in view of Rolew teaches an internal combustion engine (Friedrick teaches automotive has internal combustion engine; See [0021], [0039]) comprising a drive shaft (Friedrick; See [0077]) arrangement according to claim 12.
Regarding Claim 14, Friedrick in view of Rolew teaches a motor vehicle (Friedrick teaches automotive is motor vehicle; See [0021], [0039])) comprising an internal combustion engine according to claim 13 (Friedrick teaches automotive has internal combustion engine; See [0021], [0039]).
5.	Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrick in view of Rolew further in view of Ausserlechner et al. (Pub No. US 2009/0001965 A1; hereinafter Ausserlechner).
Regarding Claim 6, Friedrick in view of Rolew teaches the rotational speed sensor arrangement according to claim 2, wherein the switching edges define an outer tip circle (See [0026]) and the gaps define an inner root circle (See Fig. 2A; [0026]).

Ausserlechner teaches regarding toothed wheel angle detection sensor (See abstract) wherein the ratio between root circle diameter and tip circle diameter is between 1 to 1.2 and 1 to 1.4, and in particular is between 1 to 1.3 and 1 to 1.35 (See [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Friedrick and Rolew by using the ratio between root circle diameter and tip circle diameter is between 1 to 1.2 and 1 to 1.4, and in particular is between 1 to 1.3 and 1 to 1.35, as taught by Ausserlechner in order to determine an angle, a rotational speed, a direction of a magnetic field or other magnetic-field-related quantities (Ausserlechner; [0002]).
Regarding Claim 7, Friedrick in view of Rolew further in view of Ausserlechner teaches the rotational speed sensor arrangement according to claim 6. Ausserlechner further teaches wherein the diameter of the tip circle is between 40 mm and 50 mm or is 45 mm (See [0060]).
Regarding Claim 9, Friedrick in view of Rolew teaches the rotational speed sensor arrangement according to claim 1. Friedrick in view of Rolew are silent about wherein the radial height of the tooth elements is between 8 mm and 15 mm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Friedrick and Rolew by using the radial height of the tooth elements is between 8 mm and 15 mm, as taught by Ausserlechner in order to determine an angle, a rotational speed, a direction of a magnetic field or other magnetic-field-related quantities (Ausserlechner; [0002]).
Regarding Claim 10, Friedrick in view of Rolew teaches the rotational speed sensor arrangement according to claim 1. Friedrick in view of Rolew are silent about wherein a transition radius that is between 2 mm and 3 mm or is 2.5 mm, is formed between the switching flanks and a gap floor.
Ausserlechner teaches regarding toothed wheel angle detection sensor (See abstract) wherein a transition radius that is between 2 mm and 3 mm or is 2.5 mm, is formed between the switching flanks and a gap floor (See [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Friedrick and Rolew by using a transition radius that is between 2 mm and 3 mm or is 2.5 mm, is formed between the switching flanks and a gap floor, as taught by Ausserlechner in order to .

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Ausserlechner et al. (Pub No. US 2016/0041006 A1) discloses True-Phase Two-Dimensional Magnet Field Sensor.
b. Watson et al. (Patent No. US 7,772,839 B2) discloses Eddy Current Magnetic Crash Sensor.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858